Case 2:20-cv-10386-MCS-JPR Document 14 Filed 04/01/21 Page 1 of 1 Page ID #:77



 1
 2
 3
 4                                                             JS-6
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10   SHARON ELDRIDGE,                        Case No. 2:20-cv-10386-MCS-JPR
11
                        Plaintiff,           JUDGMENT
12
13                v.
14
     U.S. POST OFFICE,
15
                        Defendant.
16
17
18         Pursuant to this Court’s Order Dismissing Action Pursuant to Federal Rule of
19   Civil Procedure 4(m),
20         IT IS ADJUDGED that this action is dismissed without prejudice.
21
22   IT IS SO ORDERED.
23
24   Dated: April 1, 2021
25                                               MARK C. SCARSI
                                                 UNITED STATES DISTRICT JUDGE
26
27
28
                                             1
